internal_revenue_service number release date index number -------------------------------------------------------- --------------------------------- --------------------------- --------------------------- --------------------------- - ------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-125958-05 date april ------------------- ----------------------------------- ----------------------------------------------- ------------------------------------------------ ------------------------------------------- ------------------------------------------------- -------------------------------------------------------------------- -------------------- ----------------- ---------------------------------------------------------------------------------- legend legend settlor child a child b child c child d child e trust corporate trustee trustee local court ----------- --------------------------------------------------------------------------------------------------- state state statute charity date dear ----------------- income and generation-skipping_transfer gst tax consequences of a proposed partition of a_trust on date settlor created an irrevocable_trust trust for the benefit of his children child a child b child c child d and child e date is prior to date and no additions have been made to trust since date the trustees of trust are corporate trustee and trustee together trustees -------------- ------------------------------------------------------------------ ------------------------------------- --------------------------- this responds to your letter of date requesting rulings concerning the facts pursuant to article sec_2 each child is granted a special testamentary power plr-125958-05 article sec_2 of trust provides that during the life of settlor’s five children and during the lifetime of the survivors and the survivor of them the corporate trustee has the discretion to distribute net_income to any one or more of settlor’s children according to their needs or the income may be accumulated in whole or in part and added to trust principal such payments to settlor’s children need not be equal among the children and any payment shall not affect the eventual division of trust’s principal article sec_2 provides that during the lifetime of settlor’s five children and during the lifetime of the survivors and the survivor of them the corporate trustee may make discretionary distributions of principal to any one or more or all of settlor’s children for any purpose such principal payments need not be equal among the children and shall not affect the eventual division of trust’s principal of appointment over one-fifth of trust’s principal said power may be exercised only in favor of the child’s surviving_spouse if the child leaves surviving issue the child’s issue and the settlor’s issue in default of the exercise of such power by a child the principal that was subject_to the power is to remain in trust after the death of the last of settlor’s children any property remaining in trust is to be distributed to settlor’s then living issue per stirpes and if no issue of the settlor is then living the principal is to be distributed to charity child a child b child c child d and child e are all living provisions of trust shall terminate twenty-one years after the death of the survivor of a class consisting of settlor’s issue living at the date of the execution of trust settlor’s sons- in-law and settlor’s daughter-in-law order of any court section dollar_figure specifically authorizes the trustee or trustees to divide trust’s assets article dollar_figure grants the trustees certain powers exercisable without approval or article dollar_figure provides that each trust if not sooner terminated pursuant to other trust is governed by the laws of state state statute provides that a trustee may without the approval of any court divide a_trust into two or more separate trusts if the trustee determines that dividing the trust is in the best interests of all persons interested in the trust and will not substantially impair the accomplishment of the purposes of the trust the trustees intend to partition trust pursuant to the authority granted to them by state statute and sec_4 of the trust instrument into five separate trusts one each for the benefit of each of settlor’s five children in addition the trustees will seek a court order from local court approving the proposed partition the terms of each separate trust will remain the same as trust except that each new trust will provide that the net annual income accumulations of income and principal shall be distributed from time to time in such amounts and at such times as determined by the plr-125958-05 corporate trustee in its discretion to the child for whom that separate trust is held without regard to distributions from any other trust upon the death of a child the separate trust held for that child will be distributed to any one or more members of the group consisting of such child’s surviving_spouse if such child leaves issue surviving him or her such child’s issue and the other issue of the settlor in such amounts and proportions and for such estates and interests and outright or upon such terms trusts conditions and limitations as such child shall appoint by a will referring specifically to this limited_power_of_appointment provided however that in no event shall such child exercise this limited_power_of_appointment in favor of himself or herself his or her creditors his or her estate or the creditors of his or her estate upon the death of a child of the settlor who has not exercised his or her limited_power_of_appointment the separate trust held for that child will continue to be held in trust for that child’s issue until the last of the settlor’s children is deceased upon the death of the last of the settlor’s children any of the five trusts that are still in existence will terminate and the assets of each trust will be distributed to the then living issue per stirpes of the child for whom the separate trust was held provided however that if such child has no issue then living such assets shall be distributed to the then living issue of the settlor per stirpes but if no issue of the settlor is then living the principal is to be distributed to charity you have requested the following rulings that the partition of trust will by reason of b a of the tax reform act and sec_26_2601-1 neither subject the newly partitioned trusts to the gst tax imposed by sec_2601 nor cause distributions to skip persons or terminations of interests of non-skip persons to be taxed as generation-skipping transfers that the partition of trust will not constitute an actual or constructive_addition to the newly partitioned trusts in accordance with a sec_26_2601-1 that the partition of trust will not cause trust the newly partitioned trusts or any beneficiary to realize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 ruling sec_1 and 2-generation-skipping transfer_tax sec_2601 of the internal_revenue_code imposes a tax on each generation skipping transfer under b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification plr-125958-05 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically provided otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example describes a situation where in in this case trust was irrevocable on date it is represented that there have been no actual or constructive additions to trust after date the sec_61 provides that gross_income includes gains derived from dealings in plr-125958-05 proposed division of trust into five separate trusts is similar to the modification described in sec_26 b i e example the proposed modification will not shift a beneficial_interest in trust to a beneficiary who occupies a lower generation than the person who held beneficial interests prior to the modification in addition the modification will not extend the time for vesting of any beneficial interests beyond the period provide in trust therefore based on the facts submitted and representations made we conclude that the proposed partition of trust will neither subject the newly partitioned trusts to the gst tax imposed by sec_2601 nor cause distributions to skip persons or terminations of interests of non-skip persons to be taxed as generation-skipping transfers furthermore the proposed modification will not constitute an actual or constructive_addition to the newly partitioned trusts under sec_26_2601-1 ruling 3-income tax property and under ' a from an interest in a_trust shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in ' for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1001 provides that the gain from the sale_or_other_disposition of property a partition of jointly owned property is not a sale_or_other_disposition of property 499_us_554 concerns the issue of where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite it is consistent with the supreme court's opinion in cottage savings to find that the plr-125958-05 concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite interests of the beneficiaries of the newly partitioned trusts will not differ materially from their interests in trust in the proposed transaction trust will be severed in accordance with the power conferred on the trustees under the trust document and applicable state law except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized on the partition of trust for purposes of sec_1001 consequences of the transaction under the cited provisions or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent sent to the taxpayer enclosure copy for sec_6110 purposes cc katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs and special industries pursuant to a power_of_attorney on file with this office a copy of this letter is being this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax sincerely yours
